 1   Sheri M. Thome, Esq.
     Nevada Bar No. 008657
 2   I-Che Lai, Esq.
     Nevada Bar No. 012247
 3   WILSON, ELSER, MOSKOWITZ,
     EDELMAN & DICKER LLP
 4   300 South Fourth Street, 11th Floor
     Las Vegas, Nevada 89101
 5   Tel: (702) 727-1400; Fax: (702) 727-1401
     Sheri.Thome@wilsonelser.com
 6   I-Che.Lai@wilsonelser.com
     Attorneys for Defendant
 7   AmTrust Insurance Company of Kansas, Inc., erroneously
     sued as AmTrust Insurance Company of Kansas, Inc. dba
 8   AmTrust North America

 9                              UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11    MICHAEL WRENN, individually,                  Case No. Case No.: 2:19-cv-00868-APG-VCF
12                        Plaintiff,
                                                    STIPULATION AND ORDER OF
13    v.                                            DISMISSAL WITH PREJUDICE
14    AMTRUST INSURANCE COMPANY OF
      KANSAS, INC. dba AMTRUST NORTH
15    AMERICA; DOES I through X; ROE
      CORPORATIONS I through X,
16
                          Defendants.
17

18    ///

19    ///

20    ///

21    ///

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///


     1585414v.1
 1                STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

 2            Plaintiff Michael Wrenn, by and through his attorneys of record, The Powell Law Firm, and

 3    Defendant AmTrust Insurance Company of Kansas, Inc., erroneously sued as AmTrust Insurance

 4    Company of Kansas, Inc. dba AmTrust North America, by and through its attorneys of record,

 5    Wilson, Elser, Moskowitz, Edelman & Dicker LLP, hereby stipulate and agree that the claims

 6    against Defendant AmTrust Insurance Company of Kansas, Inc. erroneously sued as AmTrust

 7    Insurance Company of Kansas, Inc. dba AmTrust North America be dismissed in its entirety, with

 8    prejudice, with each party to bear their own attorneys’ fees and costs.

 9    DATED this 6th day of April, 2020.                     DATED this 2nd day of March, 2020.
10    WILSON, ELSER, MOSKOWITZ, EDELMAN                      THE POWELL LAW FIRM
      & DICKER LLP
11
      By:    /s/ Sheri Thome_______________                  By:   /s/ Paul Powell_________________
12           Sheri M. Thome, Esq.                                  Paul D. Powell, Esq.
             Nevada Bar No. 008657                                 Nevada Bar No. 7488
13           I-Che Lai, Esq.                                       Michael A. Kristof, Esq.
             Nevada Bar No. 012247                                 Nevada Bar No. 7780
14           300 South Fourth Street, 11th Floor                   8918 Spanish Ridge Avenue, Suite 100
             Las Vegas, Nevada 89101                               Las Vegas, NV 89148
15           Attorneys for Defendant                               Attorneys for Plaintiff Michael Wrenn
             AmTrust Insurance Company of Kansas,
16           Inc., erroneously sued as AmTrust
             Insurance Company of Kansas, Inc. dba
17           AmTrust North America
18
                                                    ORDER
19
              Upon stipulation of the parties and for good cause shown, the claims against Defendant
20
      AmTrust Insurance Company of Kansas, Inc. erroneously sued as AmTrust Insurance Company of
21
      Kansas, Inc. dba AmTrust North America are dismissed in its entirety, with prejudice, with each
22
      party to bear their own attorneys’ fees and costs.
23
              IT IS SO ORDERED.
24

25                                                           ______________________________________
26                                                           UNITED STATES DISTRICT JUDGE

27                                                                      4/6/2020
                                                             Dated: _______________________________
28
                                                       -2-
     1585414v.1
